Citation Nr: 0005616	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from December 1962 to 
February 1966.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to a total disability evaluation based on 
individual unemployability.


FINDING OF FACT

Service connection is in effect for migraine headaches, which 
is evaluated as 50 percent disabling.  He is not unemployable 
due to service-connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability (TDIU) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, Part 4, including § 4.16 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that due to his service-connected 
migraine, he is unemployable.  Migraine has been evaluated as 
50 percent disabling.

The appellant underwent a VA examination in December 1995.  
He reported that he seldom goes more than three days without 
a headache, and said he may have headaches as often as two or 
three times a day.  The appellant stated that they were 
proceeded by some visual phenomena as an aura, and were 
always right-sided, mostly temporal in locale.  The 
impression was chronic intractable migraine headaches, which 
had not responded to the usual medications.  The examiner 
commented that the migraine headaches continued to be a 
problem, which had progressed since 1989 and which disrupted 
the appellant's life to a great extent.  

The VA outpatient treatment records show that the appellant 
was seen for complaints of migraine headaches from August 
1996 to March 1998.  

The VA Vocational Rehabilitation records dated, November 1996 
to April 1997 show that the appellant worked in an unpaid 
Work Experience Program 30 hours a week originally from 
September 1996 through March 1997.  His job performance 
ratings were satisfactory.  The program extended for an 
additional two months at the appellant's request.  At the end 
of that time the possibility of further schooling was 
discussed with the appellant, but he prevailed with the 
counselor and chose to be declared rehabilitated in order to 
receive a special two month educational assistance allowance 
(EAA).  

The job search proved unsuccessful in the months that 
followed.  In August 1997 a desire to seek employment in 
light accounting or security was proposed.  A previous search 
focused on medical records work, which the appellant reported 
that his migraines would permit him to pursue.  The Job 
Developer indicated a problem with follow through.  He 
reported that the appellant said that he would like to work 
but did not seem to want to put forth much effort into 
getting employment.  It was indicated that the leads were 
provided to the appellant but not responded to by him.  
Similar problems were reported in a September 1997 interview.  

At the December 1997 RO hearing the appellant testified that 
he was on a broad spectrum of medication which he took daily 
every six hours.  He stated that he formerly had headaches 
perhaps three days a week.  The appellant asserted that the 
medication diminished the frequency to twice monthly.  He 
indicated that oftentimes his vision was affected so that he 
could not do his job.  The appellant reported that he last 
worked the graveyard shift at a homeless shelter.  This 
helped as he worked alone and at his own pace.  He testified 
that he worked at the VA Medical Center for about six months 
as part of his vocational rehabilitation training.  As with 
the homeless shelter, they accommodated his headaches.  He 
did not have to work at the same pace as a full time for pay 
employee.  

The appellant underwent a VA examination for neurological 
disorders in May 1998.  The neurological examination showed 
cranial nerves to be normal as was his motor system and motor 
power.  Deep tendon reflexes were also normal and 
nonlocalizing.  The impression was typical migraine attacks.  
The examiner commented that the frequency was slightly 
increased from the time of onset, but was well relieved by 
the pain medications.  

The VA examiner commented that in terms of employment the 
headaches last all day and sometimes several hours.  Most of 
the time, they were relieved by the pain medication.  He 
indicated that the appellant should not be employed in a 
situation where there is fire or other type of hazards with 
the type of sedation and other types of medication he was 
taking.  Simple tasks at a desk could be handled by the 
appellant between these severe attacks of headaches.  

Migraine with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (1999).  A 30 percent evaluation requires more 
frequent prostrating attacks (about once a month), and a 50 
percent rating requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The appellant is in receipt of the highest 
evaluation for migraine.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

Service connection is in effect for migraine, which is 
evaluated as 50 percent disabling.  Thus, the appellant does 
not meet the requirements set forth in 38 C.F.R. § 4.16(a).  
Therefore, he has no legal merit to the claim based upon 
schedular requirements.

The Board has thoroughly reviewed the claims file in its 
entirely.  The Board must note that no medical professional 
has stated that the appellant's service-connected migraine 
headaches render the appellant unemployable.  The VA examiner 
commented that the appellant should not be employed in a 
situation where there is fire or other type of hazards with 
the type of sedation and other types of medication he was 
taking.  He indicated that simple tasks at a desk could be 
handled by the appellant between these severe attacks of 
headaches.  The vocational rehabilitation specialist's 
indicated a problem with follow through.  He reported that 
the appellant said that he would like to work but did not 
seem to want to put forth much effort into getting 
employment.  It was indicated that the leads were provided to 
the appellant but not responded to by him.  

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. § 
4.16(b) (1999).  However, the RO determined that there were 
no exceptional factors or circumstances associated with the 
appellant's disablement.  When a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and he/she fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit the case to the Director of 
Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  See 38 C.F.R. § 
3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 59-
60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  Although there is evidence of 
unemployability, that status has been attributed to other 
factors.  The effect of impairment due to the nonservice-
connected disability may not be considered.  The Board finds 
that the entire record, as a whole, establishes that the 
appellant's unemployability status is not due to the service-
connected migraine headaches alone.

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

At the December 1997 RO hearing and in his Substantive Appeal 
the appellant argued that service connection for a mental 
disorder should be considered secondary to headaches.  The 
appellant asserted that the issue of service connection for a 
mental disorder secondary to headaches was inextricably 
intertwined with the issue of evaluation of the headaches.  
The Board finds that such is not the case.  The Court has 
held that the regulation governing TDIU ratings and the 
Schedule ratings scheme involve different considerations.  
Although a TDIU rating claim predicated on a particular 
service-connected condition is "inextricably intertwined" 
with a rating increase claim regarding the same condition, it 
does not necessarily follow that a rating increase claim for 
a particular service-connected condition is "inextricably 
intertwined" with a TDIU rating claim predicated on that 
condition.  The Schedule for Rating Disabilities and the 
structure for evaluating a TDIU rating claim complement each 
other.  The regulation governing TDIU ratings, however, 
underscores the fact that, while complementing each other, 
the Schedule and the TDIU rating scheme involve different 
considerations.  Holland v. Brown, 6 Vet. App. 443 (1994).  

The Court held that a veteran's claim for extra-schedular 
consideration of a service-connected condition, which was on 
appeal to this Court, was not inextricably intertwined with a 
TDIU rating claim that had been referred to the agency of 
original jurisdiction.  The extra-schedular inquiry under 38 
C.F.R. § 3.321(b)(1) ("marked interference with employment") 
differed from the inquiry under the TDIU rating regulation, 
38 C.F.R. § 4.16 ("unable to secure and follow a 
substantially gainful occupation").  Kellar v. Brown, 6 Vet. 
App. 157 (1994).  

In this case the appellant's claim for service connection for 
a mental disorder secondary to headaches is not inextricably 
intertwined with the issue of a total rating for compensation 
based on individual unemployability.  The two issues involve 
different considerations.  Regardless, the claim was 
addressed by the regional office and denied.  More 
importantly, the veteran never submitted any competent 
evidence of a relationship between the two conditions.  
Therefore, the claim for service connection for a psychiatric 
disorder was not well grounded.  In regard to the statement 
concerning impotency, it appears that he relates this 
condition to a psychiatric disorder.  Since the veteran is 
not service-connected for a psychiatric disorder and that 
claim had been denied, the allegation of secondary service 
connection for impotence has no legal merit.


ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

